Exhibit 10.4

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is entered
into as of April 1, 2015, among Dynegy Inc., a Delaware corporation (the
“Borrower”), the Guarantors party hereto, the Additional Lenders and Lenders
party hereto (in such capacity, each, an “Incremental Revolving Lender” and,
collectively, the “Incremental Revolving Lenders”) and Credit Suisse AG, Cayman
Islands Branch, as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise indicated, all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided such terms in the
Credit Agreement referred to below.

 

RECITALS

 

WHEREAS, the Borrower, the lenders from time to time party thereto (each, a
“Lender” and, collectively, the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement, dated as of April 23, 2013 (the
“Credit Agreement”);

 

WHEREAS, the Borrower has previously notified the Administrative Agent that it
was requesting an Incremental Revolving Commitment pursuant to Section 2.15 of
the Credit Agreement;

 

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrower may
establish Incremental Revolving Commitments by, among other things, entering
into an Incremental Amendment pursuant to the terms and conditions of the Credit
Agreement (it being agreed that this First Amendment constitutes an Incremental
Amendment which meets such requirements) with each Lender and/or Additional
Lender agreeing to provide such Incremental Revolving Commitments and the
Administrative Agent;

 

WHEREAS, the Borrower has requested that the Incremental Revolving Lenders
extend credit to the Borrower in the form of Incremental Revolving Commitments
in an aggregate principal amount of $350,000,000 (the “Incremental Tranche A
Revolving Loan Commitments”);

 

WHEREAS, the Borrower has requested that certain of the Incremental Revolving
Lenders agree to provide the Borrower with additional Letter of Credit
Commitments in an aggregate principal amount of $157,500,000 (the “Additional
L/C Commitments”); and

 

WHEREAS, each Incremental Revolving Lender has indicated its willingness to
provide the Incremental Tranche A Revolving Loan Commitments and, to the extent
applicable to such Incremental Revolving Lender, the Additional L/C Commitments,
in each case, on the terms and subject to the conditions contained herein;

 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.  Incremental Revolving Commitments and Additional L/C Commitments.

 

(a)                           This First Amendment constitutes an Incremental
Amendment pursuant to which a new Incremental Revolver and a new Class of
Incremental Revolving Commitments is established pursuant to Section 2.15 of the
Credit Agreement upon the occurrence of the First Amendment Effective Date (as
defined below).

 

--------------------------------------------------------------------------------


 

(b)                           Each Incremental Revolving Lender hereby severally
commits to provide Incremental Tranche A Revolving Loan Commitments in the
amount set forth opposite its name under the column entitled “Incremental
Tranche A Revolving Loan Commitment” on Schedule I attached hereto, and, in
connection with the entry into this Incremental Amendment, each Incremental
Revolving Lender hereby severally agrees to increase its Letter of Credit
Commitment (the “Letter of Credit Commitment Increase”) in the amount set forth
opposite its name under the column entitled “Letter of Credit Commitment
Increase” on Schedule I attached hereto, with each such commitment and increase
to be effective as of the First Amendment Effective Date.  The parties hereby
agree that on the First Amendment Effective Date (after giving effect to this
Incremental Amendment)), (1) the total Incremental Tranche A Revolving Loan
Commitments shall be $350,000,000, (2) the total Letter of Credit Commitment
shall increase by the amount of the Letter of Credit Commitment Increase
effected hereby, (3) the total Revolving Loan Commitments shall increase by the
amount of the Incremental Tranche A Revolving Loan Commitments and (4) as set
forth in Section 6 of this First Amendment, there shall be an automatic
adjustment to the RL Percentage of each Revolving Lender in the aggregate Letter
of Credit Exposure and the aggregate Swingline Loan Exposure to reflect the new
RL Percentage of each Revolving Lender in the aggregate Letter of Credit
Exposure and the aggregate Swingline Loan Exposure resulting from the
Incremental Tranche A Revolving Loan Commitments.

 

SECTION 2.  Amendments to Credit Agreement.

 

(a)                                 Effective as of the First Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

 

(i)                                     The definition of “Applicable Margin”
contained in Section 1 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

““Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of Initial Tranche B-1 Term Loans maintained as (A) Base Rate Loans, 2.00% and
(B) LIBOR Loans, 3.00%; (ii) in the case of Initial Tranche B-2 Term Loans
maintained as (A) Base Rate Loans, 2.00% and (B) LIBOR Loans, 3.00%;
(iii) initially in the case of Initial Revolving Loans maintained as (A) Base
Rate Loans, 1.75% and (B) LIBOR Loans, 2.75%; (iv) initially in the case of
Incremental Tranche A Revolving Loans maintained as (A) Base Rate Loans, 1.75%
and (B) LIBOR Loans, 2.75%, (v) initially, in the case of Unutilized Revolving
Loan Commitments attributable to Initial Revolving Loan Commitments, 0.50%,
(vi) initially, in the case of Unutilized Revolving Loan Commitments
attributable to Incremental Tranche A Revolving Loan Commitments, the Applicable
Margin in respect of Unutilized Revolving Loans attributable to Initial
Revolving Loan Commitments at the time of the effectiveness of the Incremental
Tranche A Revolving Loan Commitments and (vii) in the case of Swingline Loans,
1.75%.  From and after each day of delivery of any certificate delivered in
accordance with the first sentence of the following paragraph indicating an
entitlement to a different margin for Initial Revolving Loans, Incremental
Tranche A Revolving Loans, Swingline Loans, and Unutilized Revolving Loan
Commitments, attributable to Initial Revolving Loan Commitments and Incremental
Tranche A Revolving Loan Commitments, than that described in the immediately
preceding sentence (each, a “Start Date”) to and including the applicable End
Date described below, the Applicable Margins for such Initial Revolving
Loans, Incremental Tranche A Revolving Loans, Swingline Loans and Unutilized
Revolving Loan Commitments, attributable to Initial Revolving Loan Commitments
and Incremental Tranche A Revolving Loan Commitments (hereinafter, the
“Adjustable Applicable Margins”) shall be those set forth below opposite the
Senior

 

2

--------------------------------------------------------------------------------


 

Secured Leverage Ratio indicated to have been achieved in any certificate
delivered in accordance with the following sentence:

 

Senior Secured
Leverage Ratio

 

Unutilized
Revolving
Loan
Commitment
Margin

 

Initial
Revolving
Loan
Base Rate
Margin

 

Initial
Revolving
Loan
LIBO Rate
Margin

 

Incremental
Tranche A
Revolving
Loan
Base Rate
Margin

 

Incremental
Tranche A
Revolving
Loan
LIBO Rate
Margin

 

Swingline
Loan
Base Rate
Margin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to 2.25:1.00

 

0.500

%

1.75

%

2.75

%

1.75

%

2.75

%

1.75

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to 1.75:1.00 but less than 2.25:1.00

 

0.375

%

1.50

%

2.50

%

1.50

%

2.50

%

1.50

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less than 1.75:1.00

 

0.375

%

1.25

%

2.25

%

1.25

%

2.25

%

1.25

%

 

The Senior Secured Leverage Ratio used in a determination of Adjustable
Applicable Margins shall be determined based on the delivery of a certificate of
the Borrower (each, a “Quarterly Pricing Certificate”) by an Authorized Officer
of the Borrower to the Administrative Agent (with a copy to be sent by the
Administrative Agent to each Lender), within 50 days of the last day of any
Fiscal Quarter of the Borrower, which certificate shall set forth the
calculation of the Senior Secured Leverage Ratio as at the last day of the Test
Period ended immediately prior to the relevant Start Date (but determined on a
Pro Forma Basis) and the Adjustable Applicable Margins which shall be thereafter
applicable (until same are changed or cease to apply in accordance with the
following sentences).  The Adjustable Applicable Margins so determined shall
apply, except as set forth in the succeeding sentence, from the relevant Start
Date to the earlier of (x) the date on which the next certificate is delivered
to the Administrative Agent, and (y) the date which is 51 days (or 106 days in
the case of the fourth Fiscal Quarter of the Borrower) following the last day of
the Test Period in which the previous Start Date occurred (such earliest date,
the “End Date”), at which time, if no certificate has been delivered to the
Administrative Agent indicating an entitlement to new Adjustable Applicable
Margins (and thus commencing a new Start Date), the Adjustable Applicable
Margins shall be those set forth in the first sentence of this definition (such
Adjustable Applicable Margins as so determined, the “Highest Adjustable
Applicable Margins”).  Notwithstanding anything to the contrary contained above
in this definition, the Adjustable Applicable Margins shall be the Highest
Adjustable Applicable Margins (x) at all times during which there shall exist
any Event of Default and (y) at all times prior to the date of delivery of the
financial statements pursuant to Section 9.01(a) for the first full Fiscal
Quarter of the Borrower following the Closing Date.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured Leverage Ratio set forth in any Quarterly Pricing Certificate delivered
for any period is

 

3

--------------------------------------------------------------------------------


 

inaccurate for any reason and the result thereof is that the Lenders received
interest for any period based on an Applicable Margin that is less than that
which would have been applicable had the Senior Secured Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the “Applicable
Margin” for any day occurring within the period covered by such Quarterly
Pricing Certificate shall retroactively be deemed to be the relevant percentage
as based upon the accurately determined Senior Secured Leverage Ratio for such
period, and any shortfall in the interest theretofore paid by the Borrower for
the relevant period pursuant to Section 2.08(a) and (b) as a result of the
miscalculation of the Senior Secured Leverage Ratio shall be deemed to be (and
shall be) due and payable under the relevant provisions of Section 2.08(a) or
(b), as applicable, at the time the interest for such period was required to be
paid pursuant to said Section on the same basis as if the Senior Secured
Leverage Ratio had been accurately set forth in such Quarterly Pricing
Certificate (and shall remain due and payable until paid in full, together with
all amounts owing under Section 2.08(d), in accordance with the terms of this
Agreement).  Such Applicable Margin shall be due and payable on the earlier of
(i) the occurrence of a Default or an Event of Default under Section 11.05 and
(ii) promptly upon written demand to the Borrower (but in no event later than
five (5) Business Days after such written demand); provided that in the case of
preceding clause (ii), nonpayment of such Applicable Margin as a result of any
inaccuracy shall not constitute a Default or Event of Default (whether
retroactively or otherwise), and no such amounts shall be deemed overdue (and no
amounts shall accrue interest at the applicable default rate), at any time prior
to the date that is five (5) Business Days after such written demand to the
Borrower.

 

The Applicable Margins with respect to any Term Loans other than Initial Term
Loans, Revolving Loans other than Initial Revolving Loans and Incremental
Tranche A Revolving Loans and Unutilized Revolving Loan Commitments attributable
to Revolving Loan Commitments other than the Initial Revolving Loan Commitments
and Incremental Tranche A Revolving Loan Commitments, shall in each case be
determined in accordance with the relevant provisions of this Agreement, and
shall utilize the rules provided above to the extent specified in the respective
Incremental Amendment, Extension or Refinancing Amendment, as applicable.”

 

(ii)                                  The definition of “Class” contained in
Section 1 of the Credit Agreement is hereby amended by inserting the text
“Incremental Tranche A Revolving Loans,” immediately after the text “Initial
Tranche B-2 Term Loans,” appearing therein.

 

(iii)                               The definition of “Commitment” contained in
Section 1 of the Credit Agreement is hereby amended by inserting the text “, an
Incremental Tranche A Revolving Loan Commitment,” immediately after the text
“Initial Revolving Loan Commitment” appearing therein.

 

(iv)                              The definition of “Issuing Lender” contained
in Section 1 of the Credit Agreement is hereby amended by (A) inserting the text
“Barclays Bank PLC,” immediately prior to the text “Credit Suisse,” in each
instance appearing therein, (B) deleting the text “and” immediately prior to the
text “Royal Bank of Canada” appearing therein, (C) inserting the text “and UBS
AG, Stamford Branch” immediately after the text “Royal Bank of Canada” appearing
therein, (D) inserting the text “(as may be adjusted by the Borrower and each
applicable Issuing Lender from time to time, each a “Letter of Credit
Commitment”“ immediately after the text “the caption “Letter of Credit
Commitment”“ appearing therein and (E) inserting the text “)” immediately prior
to the second proviso contained therein.

 

4

--------------------------------------------------------------------------------


 

(v)                                 The definition of “Latest Maturity Date”
contained in Section 1 of the Credit Agreement is hereby amended by
(A) inserting the text “Incremental Tranche A Revolving Loan Commitments,”
immediately after the text “Initial Revolving Loan Commitments” appearing
therein and (B) inserting the text “other” immediately prior to the text
“Incremental Revolver” appearing therein.

 

(vi)                              The definition of “Maturity Date” contained in
Section 1 of the Credit Agreement is hereby amended by (A) deleting the text
“or” immediately prior to the text “Initial Revolving Loan Maturity Date”
appearing therein and (B) inserting the text “, or the Incremental Tranche A
Revolving Loan Maturity Date” immediately after the text “Initial Revolving Loan
Maturity Date” appearing therein.

 

(vii)                           The definition of “Revolving Loan Commitments”
contained in Section 1 of the Credit Agreement is hereby amended by
(A) inserting the text “Incremental Tranche A Revolving Loan Commitment and”
immediately after the text “Initial Revolving Loan Commitment,” appearing
therein and (B) inserting the text “other” immediately prior to the text
“Incremental Revolving Commitment” appearing therein.

 

(viii)                        Section 1 of the Credit Agreement is hereby
further amended by inserting the following definitions in the appropriate
alphabetical order:

 

“First Amendment” shall mean that certain First Amendment to Credit Agreement,
dated as of April 1, 2015, among the Borrower, the Guarantors party thereto, the
financial institutions party thereto as Additional Lenders and Lenders, and the
Administrative Agent.

 

“First Amendment Effective Date” shall mean the first date that all of the
conditions precedent in Section 4 of the First Amendment are satisfied or waived
in accordance with Section 4 of the First Amendment, which date is April 1,
2015.

 

“First Amendment Letter of Credit Commitment” shall mean the increase or new
Letter of Credit Commitment of each Issuing Lender extended to the Borrower on
the First Amendment Effective Date in connection with the effectiveness of the
First Amendment (as the same may be reduced pursuant to Section 3.02(b) hereof).

 

“Incremental Tranche A Revolving Loan Commitment” shall mean, for each Lender
party to this Agreement on the Closing Date, the amount set forth opposite such
Lender’s name on Schedule 1.01(b) directly below the column entitled
“Incremental Tranche A Revolving Loan Commitment,” as the same may from time to
time be (x) reduced or terminated pursuant hereto, (y) increased (but only with
the consent of the respective Lender) in accordance with the terms hereof or
(z) adjusted as a result of assignments to or from such Lender pursuant hereto.

 

“Incremental Tranche A Revolving Loan Maturity Date” shall mean April 1, 2020.

 

“Incremental Tranche A Revolving Loans” shall mean all Revolving Loans made from
time to time pursuant to the Incremental Tranche A Revolving Loan Commitments.

 

“Initial Letter of Credit Commitment” shall mean the Letter of Credit Commitment
of each Issuing Lender as in effect on the First Amendment Effective Date
immediately

 

5

--------------------------------------------------------------------------------


 

prior to the effectiveness of the First Amendment (as the same may be reduced
pursuant to Section 3.02(b) hereof).

 

“Letter of Credit Commitment” shall have the meaning provided in the definition
of Issuing Lender (as may be reduced pursuant to Section 3.02(b) hereof).

 

(ix)                              Section 2.07 of the Credit Agreement is hereby
amended by inserting the text “aggregate” immediately prior to the text
“Revolving Loan Commitments” appearing therein.

 

(x)                                 Section 3.02 of the Credit Agreement is
hereby amended by:

 

A.                        inserting the text “(a)” immediately prior to the
first sentence thereof;

 

B.                        inserting the text “then Latest” immediately prior to
the text “Maturity Date” in clause (ii)(y) thereof;

 

C.                        inserting the following text immediately prior to the
period at the end of the first sentence thereof:

 

“; provided that if any Letter of Credit with a stated termination date
occurring after the Initial Revolving Loan Maturity Date is issued or extended
by an Issuing Lender in accordance with the preceding paragraph and the Initial
Revolving Loan Maturity Date would, at the time of such issuance or extension,
occur within 12 months after the date of such issuance or extension, the Stated
Amount of such Letter of Credit shall not exceed, when added to the sum of the
aggregate Stated Amount of all Letters of Credit issued by such Issuing Lender
that (x) have a stated termination date occurring after the Initial Revolving
Loan Maturity Date and (y) are then outstanding, the Letter of Credit Commtiment
of such Issuing Lender that will be in effect on the Initial Revolving Loan
Maturity Date (calculated after giving effect to any reduction on such date
pursuant to Section 3.02(b)) unless the excess amount shall have been cash
collateralized or backstopped in a manner reasonably satisfactory to the
applicable Issuing Lender”; and

 

D.                        inserting the following text immediately after the
first sentence thereof:

 

“(b) Notwithstanding anything to the contrary contained in this Agreement,
(i) in the event all or a portion of the Initial Revolving Loan Commitments are
terminated (but not by way of an extension hereunder) and the aggregate Initial
Letter of Credit Commitments would exceed the aggregate Initial Revolving Loan
Commitments in effect immediately after such termination, the aggregate Initial
Letter of Credit Commitments shall be reduced by an amount equal to the dollar
amount by which the aggregate Initial Letter of Credit Commitments would exceed
the aggregate Initial Revolving Loan Commitments as in effect immediately after
such termination and (ii) in the event all or a portion of the Incremental
Tranche A Revolving Loan Commitments are terminated (but not by way of an
extension hereunder) and the aggregate First Amendment Letter of Credit
Commitments would exceed the aggregate Incremental Tranche A Revolving Loan
Commitments in effect immediately after such termination, the aggregate First
Amendment Letter of Credit Commitments shall be reduced by an amount equal to
the dollar amount by which the aggregate First Amendment Letter of Credit
Commitments would exceed the aggregate Incremental Tranche A Revolving Loan
Commitments as in effect immediately after such termination; provided that, in
connection with any such reduction of any Letter of Credit Commitment set forth
above, to the extent any Letters of

 

6

--------------------------------------------------------------------------------


 

Credit are then outstanding, such reduction shall be allocated among the
applicable Issuing Lenders on a pro rata basis to the applicable Letter of
Credit Commitment based on the relative sizes of such Letter of Credit
Commitments of such Issuing Lenders; provided, further, that, to the extent such
pro rata allocation would necessitate the replacement or cash collateralization
of then outstanding Letters of Credit, the parties hereto agree that such
reduction may be allocated on a non-pro rata basis as mutually agreed by the
Administrative Agent and the Borrower in order to minimize the need to replace
or cash collateralize any such then outstanding letters of Letters Credit;
provided, further, that, at the time of any reduction to the Letter of Credit
Commitments pursuant to this clause (b), any Issuing Lender may in its sole
discretion agree that its applicable Letter of Credit Commitments not be reduced
(a “Declined Reduction”) and such Declined Reduction shall not be reallocated
among the other Issuing Lenders.”

 

(xi)                              Section 13.10(a) of the Credit Agreement is
hereby amended by adding the following text immediately prior to the “.” at the
end thereof:

 

“; provided, further, that no such change, waiver, discharge or termination 
shall, without the consent of the Majority Lenders of the respective Class of RL
Lenders directly and adversely affected thereby, amend, modify or waive (i) the
pro rata borrowing requirement in respect of Revolving Loans set forth in
Section 2.07 or (ii) the pro rata prepayment requirement with respect to
Revolving Loans set forth in Section 5.01”.

 

(b)                                 Effective as of the First Amendment
Effective Date, Schedule 1.01(b) of the Credit Agreement is hereby amended and
restated in its entirety in the form attached hereto as Annex I hereto.

 

SECTION 3.  Reference To And Effect Upon The Credit Agreement.

 

(a)                                 From and after the First Amendment Effective
Date, (i) the term “Agreement” in the Credit Agreement, and all references to
the Credit Agreement in any other Credit Document, shall mean the Credit
Agreement as modified hereby, and (ii) this First Amendment shall constitute a
Credit Document for all purposes of the Credit Agreement and the other Credit
Documents.

 

(b)                                 Each Credit Party, by its signature below,
hereby confirms that (i) its Guaranty and each Security Document to which it is
a party remains in full force and effect and (ii) its Guaranty and each Security
Document to which it is a party covers all Obligations, in each case after
giving effect to this First Amendment.

 

(c)                                  This First Amendment is limited as
specified and shall not constitute a modification, acceptance or waiver of any
other provision of the Credit Agreement or any other Credit Document.

 

SECTION 4.  Effectiveness.

 

(a)                                 This First Amendment shall become effective
at the time (the “First Amendment Effective Date”) when each of the following
conditions shall have been satisfied (or waived by the First Amendment Lead
Arrangers):

 

(i)                                     this First Amendment shall have been
duly executed and delivered by the Borrower, the other Credit Parties, the
Incremental Revolving Lenders and the Administrative Agent;

 

7

--------------------------------------------------------------------------------


 

(ii)                                  prior to or substantially concurrently
with the First Amendment Effective Date, the EquiPower Refinancing shall have
been (or shall be) consummated;

 

(iii)                               subject to the Limited Conditionality
Provision (as defined below), each of the EquiPower Target Entities, to the
extent required to become a Subsidiary Guarantor pursuant to Section 9.10(d) of
the Credit Agreement (determined without regard to any grace periods contained
therein), shall have executed and delivered to the Administrative Agent or the
Collateral Trustee (as appropriate) an Additional Guarantor Accession Agreement
(as defined in the Intercreditor Agreement) and a supplement in the form of
Exhibit A to the Guarantee and Collateral Agreement and the Administrative Agent
shall have received (in each case subject to the Limited Conditionality
Provision):

 

A.                                    customary closing certificates with
respect to the EquiPower Target Entities that become Credit Parties on the First
Amendment Effective Date in form and substance consistent with those delivered
on the Closing Date pursuant to Section 6.03(a) of the Credit Agreement, (w) a
good standing certificate (or local equivalent) from the jurisdiction of
organization of each EquiPower Target Entity that becomes a Credit Party on the
First Amendment Effective Date dated as of a recent date, (x) a Notice of
Borrowing (solely to the extent Revolving Loans in respect of the Incremental
Tranche A Revolving Loan Commitments are to be made on the First Amendment
Effective Date (it being agreed that no Notice of Borrowing or notice of
repayment shall be required in connection with the borrowings and adjustments
set forth in Section 6 hereof)), (y) a customary legal opinion received from
White & Case LLP, New York counsel to the Credit Parties, and addressed to the
Administrative Agent, the Collateral Trustee and the Incremental Revolving
Lenders and dated the First Amendment Effective Date, and (z) the results of
UCC, tax and judgment lien searches with respect to each of the EquiPower Target
Entities that become Credit Parties on the First Amendment Effective Date run in
the jurisdiction of formation of each such EquiPower Target Entity;

 

B.                                    a solvency certificate from the chief
financial officer (or other officer with reasonably equivalent responsibilities)
of the Borrower substantially in the form of Exhibit F to the Credit Agreement;
and

 

C.                                    the other documents and instruments
required to be delivered pursuant to Section 9.10(d) of the Credit Agreement
(without giving regard to the deadlines for delivery set forth therein but
subject to the Limited Conditionality Provision) necessary to establish that the
Administrative Agent will have perfected security interests in the Collateral to
be acquired on the First Amendment Effective Date pursuant to the EquiPower
Transactions;

 

(iv)                              substantially concurrently with the
effectiveness of the Incremental Tranche A Revolving Loan Commitments, the
EquiPower Finance Sub Merger and the EquiPower Escrow Release, the EquiPower
Acquisition shall be consummated in accordance with the terms of the EquiPower
Acquisition Agreement, but without giving effect to any amendments, waivers or
consents by the Borrower that are materially adverse to the interests of the
Incremental Revolving Lenders or the First Amendment Lead Arrangers in their
respective capacities as such without the consent of the First Amendment Lead
Arrangers, such consent not to be unreasonably withheld, delayed or conditioned
(it being understood that the granting of any consent under the EquiPower
Acquisition Agreement that is not materially adverse to the interests of the
Incremental Revolving

 

8

--------------------------------------------------------------------------------


 

Lenders or the First Amendment Lead Arrangers shall not otherwise constitute an
amendment or waiver);

 

(v)                                 the EquiPower Acquisition Agreement
Representations and EquiPower Specified Representations shall be true and
correct in all material respects;

 

(vi)                              since August 21, 2014, no EquiPower
Acquisition Funding Date Material Adverse Effect shall have occurred and be
continuing;

 

(vii)                           the First Amendment Lead Arrangers shall have
received (a) the audited financial statements, including combined balance
sheets, statements of operations, statements of cash flows, statements of
stockholder equity of the Combined Acquired Companies (as defined in the
EquiPower Acquisition Agreement), for the twelve-month periods ended
December 31, 2011, 2012 and 2013, (b) unaudited financial statements, including
consolidated balance sheets, statements of operations and statements of cash
flows of the Combined Acquired Companies, as of and for the nine months ended
September 30, 2013 and 2014, (c) unaudited financial statements, including
consolidated balance sheets, statements of operations and statements of cash
flows of the Combined Acquired Companies, as of and for the six months ended
June 30, 2013 and 2014, and (d) a pro forma consolidated balance sheet and
related pro forma statement of income of the Borrower as of the last day of and
for the most recently completed four fiscal quarter (or longer) period ending
prior to the First Amendment Effective Date for which financial statements were
required to be delivered pursuant to preceding clause (c), prepared after giving
effect to the EquiPower Transactions as if the EquiPower Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of the statement of income) (it being agreed that
the filing by the Borrower with the SEC of the pro forma financial statements
contained in the Form 8K filed by the Borrower on December 2, 2014 satisfy this
clause (d) for all purposes hereof);

 

(viii)                        all fees required to be paid on the First
Amendment Effective Date and all expenses required to be paid on the First
Amendment Effective Date, in each case, in connection with the incurrence of the
Incremental Tranche A Revolving Loan Commitments and, in the case of expenses,
to the extent invoiced at least two (2) business days prior to the First
Amendment Effective Date, shall have been paid;

 

(ix)                              all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act, that has been reasonably requested by the Incremental Revolving
Lenders at least ten (10) days in advance of the First Amendment Effective Date
shall have been received by the First Amendment Lead Arrangers at least three
Business Days prior to the First Amendment Effective Date; and

 

(x)                                 the conditions precedent to the incurrence
of Incremental Revolving Commitments set forth in Section 2.15(a)(ii), (iv) and
(v) of the Credit Agreement shall have been satisfied.

 

(b)                           Notwithstanding anything in this First Amendment
or any letter agreement or other undertaking concerning the financing of the
transactions contemplated by this First Amendment to the contrary, (a) the terms
of the documentation entered into in connection with the establishment of the
Incremental Tranche A Revolving Loan Commitments shall be in a form such that
they do not impair the availability of the Incremental Tranche A Revolving Loan
Commitments on the First Amendment Effective Date if the conditions set forth in
Section 4(a) hereof are satisfied or waived by the First

 

9

--------------------------------------------------------------------------------


 

Amendment Lead Arrangers (and, if applicable, waived in accordance with the
terms of the Credit Agreement), it being understood that, (1) to the extent any
lien search or Collateral (including the creation or perfection of any security
interest) is not or cannot be provided on the First Amendment Effective Date
(other than, (i) a lien on Collateral that may be perfected solely by the filing
of a financing statements under the UCC and (ii) a pledge of the equity
interests in the EquiPower Target Entities directly acquired by the Buyer on the
First Amendment Effective Date and constituting Collateral required to be
pledged under the Credit Agreement with respect to which a lien may be perfected
by the delivery of a stock (or equivalent) certificate) after the Borrower’s use
of commercially reasonable efforts to do so without undue burden or expense,
then the provision and/or perfection of such lien search or Collateral shall not
constitute a condition precedent to the availability and initial funding of the
Incremental Tranche A Revolving Loan Commitments on the First Amendment
Effective Date but may instead be delivered and/or perfected within 60 days (or,
with respect to any Mortgage, 90 days) (or, in each case, such longer period as
the Administrative Agent may agree in its reasonable discretion) after the First
Amendment Effective Date pursuant to arrangements consistent with the
requirements of Section 9.10 of the Credit Agreement and (2) without limitation
of clause (1), with respect to guarantees and security to be provided by the
EquiPower Target Entities as set forth in Section 4(a)(iii) that are required to
become Guarantors, if such guarantees and security cannot be provided as a
condition precedent because the directors or managers of such entities have not
authorized such guarantees and security and the elections of new directors or
managers to authorize such guarantees and security has not taken place prior to
the First Amendment Effective Date (such guarantees and security, “Duly
Authorized Guarantees and Security” and any such entity subject to such
limitation referenced to in this clause (2), each, a “Deferred Loan Party”),
such elections shall take place, such authorizations shall be provided and such
Duly Authorized Guarantees and Security (and the documentation required to be
delivered by such Deferred Loan Parties pursuant to Section 4(a)(iii)) shall be
provided no later than 5:00 p.m. (New York City time) on the First Amendment
Effective Date, and (c) the only conditions (express or implied) to the
availability of the Incremental Tranche A Revolving Loan Commitments on the
First Amendment Effective Date are those expressly set forth in
Section 4(a) hereof, and such conditions shall be subject in all respects to the
provisions of this Section 4(b).  This paragraph and the provisions contained
herein are referred to in this First Amendment as the “Limited Conditionality
Provision”.

 

SECTION 5.  Definitions. As used in this First Amendment, the following terms
have the meaning specified below:

 

“Buyer” means, collectively, the Brayton Group Buyer and the EquiPower Group
Buyer.

 

“Brayton Group Buyer” means Dynegy Resource III, LLC, a Delaware limited
liability company and an indirect Wholly-Owned Domestic Subsidiary of the
Borrower that is a Restricted Subsidiary and that is or will (on or prior to the
First Amendment Effective Date) become a Subsidiary Guarantor.

 

“Brayton Group Merger Sub” means Dynegy Resource III-A, LLC, a Delaware limited
liability company, and an indirect Wholly-Owned Domestic Subsidiary of the
Borrower.

 

“Brayton Group Sellers” means, collectively, Energy Capital Partners GP II, LP,
a Delaware limited partnership, Energy Capital Partners II, LP, a Delaware
limited partnership, Energy Capital Partners II-A, LP, a Delaware limited
partnership, Energy Capital Partners II-B, LP, a Delaware limited partnership,
Energy Capital Partners II-D, LP, a Delaware limited partnership, and Energy
Capital Partners II-C (Cayman), L.P., a Cayman Islands limited partnership.

 

“Brayton Group Target Entities” means, collectively, Brayton Point Holdings,
LLC, a Delaware limited liability company and Brayton Point Energy, LLC, a
Virginia limited liability company.

 

10

--------------------------------------------------------------------------------

 


 

“EquiPower Acquisition” means the purchase by the Borrower, indirectly through
the Buyer, of all of the issued and outstanding shares of capital stock and
membership interests of the EquiPower Target Entities.

 

“EquiPower Acquisition Agreement” means, collectively, (i) the Stock Purchase
Agreement, dated August 21, 2014 (together with the exhibits and disclosure
schedules thereto, the “EquiPower Group Acquisition Agreement”), among the
Borrower, the EquiPower Group Buyer, EquiPower Resources Corp. and the EquiPower
Group Sellers and (ii) the Stock Purchase Agreement and Plan of Merger, dated
August 21, 2014 (together with the exhibits and disclosure schedules thereto)
among the Brayton Group Buyer, the Brayton Group Merger Sub, Brayton Point
Holdings, LLC, and the Brayton Group Sellers.

 

“EquiPower Acquisition Agreement Representations” shall mean such of the
representations made by or on behalf of the EquiPower Target Entities in the
EquiPower Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that the Borrower or the Borrower’s applicable Affiliate
has the right to terminate its obligations under the EquiPower Acquisition
Agreement or refuse to consummate the EquiPower Acquisition as a result of a
breach of such representations in the EquiPower Acquisition Agreement.

 

“EquiPower Acquisition Funding Date Material Adverse Effect” means a Material
Adverse Effect (as defined in the EquiPower Acquisition Agreement).

 

“EquiPower Escrow Release” means the release from escrow of the proceeds of the
EquiPower Finance Sub Notes and the application of the proceeds of the EquiPower
Finance Sub Notes to fund the EquiPower Acquisition.

 

“EquiPower Finance Sub” means Dynegy Finance II, Inc., a wholly-owned
Unrestricted Subsidiary of the Borrower.

 

“EquiPower Finance Sub Merger” means the merger of EquiPower Finance Sub with
and into the Borrower.

 

“EquiPower Finance Sub Notes” means EquiPower Finance Sub’s (a) 6.75% Senior
Notes due 2019, (b) 7.375% Senior Notes due 2022 and (c) 7.625% Senior Notes due
2024, in each case, issued pursuant to an Indenture dated October 27, 2014
between EquiPower Finance Sub, as issuer, and the other parties thereto, as
amended, modified or supplemented from time to time in accordance with the terms
thereof.

 

“EquiPower Group Buyer” means Dynegy Resource II, LLC, a Delaware limited
liability company and an indirect Wholly-Owned Domestic Subsidiary of the
Borrower that is a Restricted Subsidiary and that is or will (on or prior to the
First Amendment Effective Date) become a Subsidiary Guarantor.

 

“EquiPower Group Sellers” means, collectively, Energy Capital Partners II, LP,
Energy Capital Partners II-A, LP, Energy Capital Partners II-B, LP, Energy
Capital Partners II-C (Direct IP), LP, a Delaware limited partnership, Energy
Capital Partners II-D, LP and Energy Capital Partners II (EquiPower Co-Invest),
LP, a Delaware limited partnership.

 

“EquiPower Group Target Entities” means EquiPower Resources Corp. and its
Subsidiaries, as set forth in the EquiPower Group Acquisition Agreement.

 

11

--------------------------------------------------------------------------------


 

“EquiPower Refinancing” means the repayment, redemption, defeasance, discharge,
refinancing or termination (or irrevocable notice for the repayment or
redemption) of all existing third party debt for borrowed money of the EquiPower
Target Entities and the release and discharge of all security and guarantees in
respect thereof other than indebtedness, security and guarantees permitted to
remain outstanding under the Credit Agreement after the First Amendment
Effective Date.

 

“EquiPower Specified Representations” means the representations and warranties
set forth in the Credit Agreement made with respect to the Borrower and the
Guarantors relating to: organizational existence; organizational power and
authority (as it relates to due authorization, execution and delivery of this
First Amendment); due authorization, execution and delivery of this First
Amendment, and enforceability, in each case, as it relates to entering into and
performance under this First Amendment; solvency on the First Amendment
Effective Date (after giving effect to the EquiPower Transactions) of the
Borrower and its subsidiaries taken as a whole; no conflicts of this First
Amendment with charter documents; Federal Reserve margin regulations; the
Investment Company Act; the PATRIOT Act; OFAC; FCPA and, subject to the Limited
Conditionality Provision, the validity and perfection of security interests with
respect to the Collateral to be acquired on the First Amendment Effective Date
pursuant to the EquiPower Transactions (subject in all respects to security
interests and liens permitted under the Credit Agreement).

 

“EquiPower Target Entities” means, collectively, the Brayton Group Target
Entities and the EquiPower Group Target Entities.

 

“EquiPower Transactions” means (a) the EquiPower Acquisition, (b) the Borrower
obtaining the Incremental Tranche A Revolving Loan Commitments, (c) the
EquiPower Finance Sub Merger and EquiPower Escrow Release, (d) the EquiPower
Refinancing and (e) the payment of fees, premiums, expenses and other
transaction costs incurred in connection with preceding clauses (a) through (d),
including to fund any original issue discount and upfront fees.

 

“First Amendment Lead Arrangers” means Morgan Stanley Senior Funding, Inc.,
Barclays Bank PLC, Credit Suisse Securities (USA) LLC, RBC Capital Markets* and
UBS Securities LLC, in their capacities as joint lead arrangers in respect of
the Incremental Tranche A Revolving Loan Commitments.

 

SECTION 6.  Loan Adjustments.    In accordance with Section 2.15(h) of the
Credit Agreement, upon the incurrence of the Incremental Tranche A Revolving
Loan Commitments, (x) each RL Lender immediately prior to such incurrence will
automatically and without further act be deemed to have assigned to each
Incremental Revolving Lender, and each such Incremental Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such RL Lender’s participations hereunder in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swingline Loans held by each RL Lender (including each such
Incremental Revolving Lender) will equal the percentage of the aggregate
Revolving Loan Commitments of all RL Lenders represented by such RL

 

--------------------------------------------------------------------------------

* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

12

--------------------------------------------------------------------------------


 

Lender’s Revolving Loan Commitment and (y) if, on the First Amendment Effective
Date, there are any Revolving Loans outstanding, such Revolving Loans shall on
or prior to the effectiveness of the Incremental Tranche A Revolving Loan
Commitments be prepaid from the proceeds of Revolving Loans made under the
Credit Agreement (reflecting such increase in Revolving Loan Commitments
pursuant to the Incremental Tranche A Revolving Loan Commitments), which
prepayment shall be accompanied by accrued interest on the Revolving Loans being
prepaid and any costs incurred by any Lender pursuant to such prepayment in
accordance with Section 2.11 of the Credit Agreement.

 

SECTION 7.  Waiver.        Except as explicitly set forth in Section 4 of this
First Amendment, each Additional Lender and Lender party hereto agrees, solely
with respect to the occurrence of the First Amendment Effective Date and the
Credit Events to occur on the First Amendment Effective Date (including the
incurrence of the Incremental Tranche A Revolving Loan Commitments and the
Additional L/C Commitments and the issuance of any Letter of Credit on such
date), to waive any conditions precedent to the incurrence of the Incremental
Tranche A Revolving Loan Commitments and the Additional L/C Commitments set
forth in Section 7 of the Credit Agreement.

 

SECTION 8.  Joinder of New Issuing Lender.  To the extent that any Issuing
Lender with First Amendment Letter of Credit Commitments was not an Issuing
Lender immediately prior to the First Amendment Effective Date, the parties
hereto agree that this First Amendment shall constitute a joinder of such
Issuing Bank, in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, and that the signature of the
Administrative Agent and the Borrower below constitute an acknowledgment and
acceptance of such joinder.

 

SECTION 9.  Counterparts, Etc.     This First Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart. Any party
hereto may execute and deliver a counterpart of this First Amendment by
delivering by facsimile or other electronic transmission a signature page of
this First Amendment signed by such party, and any such facsimile or other
electronic signature shall be treated in all respects as having the same effect
as an original signature.  Section headings in this First Amendment are included
herein for convenience of reference only and shall not constitute part of this
First Amendment for any other purpose.

 

SECTION 10.  Governing Law. This First Amendment and the rights and obligations
of the parties under this First Amendment shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York; provided,
that (a) the interpretation of the definition of “EquiPower Acquisition Funding
Date Material Adverse Effect” (and whether or not an EquiPower Acquisition
Funding Date Material Adverse Effect has occurred), (b) the determination of the
accuracy of any EquiPower Acquisition Agreement Representation and whether as a
result of any inaccuracy thereof the Borrower or its applicable affiliate has
the right to terminate its obligations under the EquiPower Acquisition Agreement
or refuse to consummate the EquiPower Acquisition and (c) the determination of
whether the EquiPower Acquisition has been consummated in accordance with the
terms of the EquiPower Acquisition Agreement and, in any case, claims or
disputes arising out of any such interpretation or determination or any aspect
thereof, in each case, shall be governed by, and construed and interpreted in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

 

[Signature Pages to follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Amendment has been executed by the parties hereto
as of the date first written above.

 

 

 

DYNEGY INC.

 

 

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

BLUE RIDGE GENERATION LLC

 

CASCO BAY ENERGY COMPANY, LLC

 

DYNEGY COAL HOLDCO, LLC

 

DYNEGY COAL INVESTMENTS HOLDINGS, LLC

 

DYNEGY COAL TRADING & TRANSPORTATION, L.L.C.

 

DYNEGY ENERGY SERVICES, LLC

 

DYNEGY EQUIPMENT, LLC

 

DYNEGY GAS HOLDCO, LLC

 

DYNEGY GAS IMPORTS, LLC

 

DYNEGY GAS INVESTMENTS, LLC

 

DYNEGY GAS INVESTMENTS HOLDINGS, LLC

 

DYNEGY GASCO HOLDINGS, LLC

 

DYNEGY KENDALL ENERGY, LLC

 

DYNEGY MARKETING AND TRADE, LLC

 

DYNEGY MIDWEST GENERATION, LLC

 

DYNEGY MORRO BAY, LLC

 

DYNEGY MOSS LANDING, LLC

 

DYNEGY OAKLAND, LLC

 

DYNEGY POWER, LLC

 

DYNEGY POWER MARKETING, LLC

 

DYNEGY SOUTH BAY, LLC

 

HAVANA DOCK ENTERPRISES, LLC

 

ONTELAUNEE POWER OPERATING COMPANY, LLC

 

SITHE/INDEPENDENCE LLC

 

 

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

--------------------------------------------------------------------------------


 

 

BLACK MOUNTAIN COGEN, INC.

 

DYNEGY ADMINISTRATIVE SERVICES COMPANY

 

DYNEGY GLOBAL LIQUIDS, INC.

 

DYNEGY OPERATING COMPANY

 

DYNEGY POWER GENERATION INC.

 

ILLINOVA CORPORATION

 

SITHE ENERGIES, INC.

 

 

 

 

 

 

 

By:

/s/ Clint C. Freeland

 

 

Name:

Clint C. Freeland

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the Administrative Agent, an
Incremental Revolving Lender and an Issuing Lender

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Samuel Miller

 

 

Name:

Samuel Miller

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as an Incremental Revolving Lender and an
Issuing Lender

 

 

 

 

 

By:

/s/ Dmitriy Barskiy

Name:

Dmitriy Barskiy

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as an Incremental Revolving Lender and an Issuing
Lender

 

 

 

 

 

By:

/s/ Dmitriy Barskiy

 

 

Name:

Dmitriy Barskiy

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as an Incremental Revolving Lender and an Issuing Lender

 

 

 

 

 

By:

/s/ Christine Aharonian

 

 

Name:

Christine Aharonian

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as an Incremental Revolving Lender and an Issuing Lender

 

 

 

 

 

By:

/s/ Mary Elizabeth Mandanas

 

 

Name:

Mary Elizabeth Mandanas

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------

 


 

 

UBS AG, STAMFORD BRANCH, as an Incremental Revolving Lender and an Issuing
Lender

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name:

Darlene Arias

 

 

Title:

Director, Banking Products Services, US

 

 

 

 

 

By:

/s/ Craig Pearson

 

 

Name:

Craig Pearson

 

 

Title:

Associate Director, Banking Product

 

 

Services, US

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as an Incremental Revolving Lender

 

 

 

 

 

By:

/s/ William Merritt

 

 

Name:

William Merritt

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as an Incremental Revolving
Lender

 

 

 

 

 

By:

/s/ Dixon Schultz

 

 

Name:

Dixon Schultz

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Sharada Manne

 

 

Name:

Sharada Manne

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as an Incremental Revolving Lender

 

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

Name:

Marcus M. Tarkington

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

Name:

Anca Trifan

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as an Incremental Revolving Lender

 

 

 

 

 

By:

/s/ Nicole Rodriguez

 

 

Name:

Nicole Rodriguez

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Ade Adedeji

 

 

Name:

Ade Adedeji

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as an Incremental Revolving Lender

 

 

 

 

 

By:

/s/ Juan Javellana

 

 

Name:

Juan Javellana

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., as an Incremental Revolving Lender

 

 

 

 

 

By:

/s/ Chi-Cheng Chen

 

 

Name:

Chi-Cheng Chen

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as an Incremental Revolving Lender

 

 

 

 

 

By:

/s/ Michael Canavan

 

 

Name:

Michael Canavan

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Incremental Tranche A Revolving Loan Commitments; Letter of Credit Commitment
Increase

 

Incremental Revolving Lender

 

Incremental Tranche A
Revolving Loan
Commitment

 

Letter of Credit
Commitment Increase

 

Morgan Stanley Senior Funding, Inc.

 

$

33,780,000

 

—

 

Morgan Stanley Bank, N.A.

 

—

 

$

35,000,000

 

Barclays Bank PLC

 

$

33,770,000

 

$

35,000,000

 

Credit Suisse AG

 

$

33,780,000

 

$

35,000,000

 

Royal Bank of Canada

 

$

27,630,000

 

$

35,000,000

 

UBS AG, Stamford Branch

 

$

27,630,000

 

$

17,500,000

 

Deutsche Bank AG New York Branch

 

$

27,630,000

 

$

0

 

Bank of America, N.A.

 

$

27,630,000

 

$

0

 

Credit Agricole Corporate and Investment Bank

 

$

27,630,000

 

$

0

 

BNP Paribas

 

$

27,630,000

 

$

0

 

JPMorgan Chase Bank, N.A.

 

$

27,630,000

 

$

0

 

MUFG Union Bank, N.A.

 

$

27,630,000

 

$

0

 

SunTrust Bank

 

$

27,630,000

 

$

0

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Schedule 1.01(b) to Credit Agreement

 

Lender

 

Initial Revolving
Loan Commitment

 

Letter of Credit
Commitment

 

Initial Tranche
B-1 Term Loan
Commitment

 

Initial Tranche
B-2 Term Loan
Commitment

 

Incremental
Tranche A
Revolving Loan
Commitment

 

Credit Suisse AG, Cayman Islands Branch

 

$

50,000,000

 

$

121,000,000.00

 

$

500,000,000.00

 

$

800,000,000.00

 

$

33,780,000

 

Morgan Stanley Bank, N.A.

 

$

50,000,000

 

$

135,476,500.00

 

—

 

—

 

—

 

Morgan Stanley Senior Funding, Inc.

 

—

 

—

 

—

 

—

 

$

33,780,000

 

Barclays Bank PLC

 

$

50,000,000

 

$

35,000,000.00

 

—

 

—

 

$

33,770,000

 

Deutsche Bank AG New York Branch

 

$

50,000,000

 

—

 

—

 

—

 

$

27,630,000

 

Goldman Sachs Bank USA

 

$

50,000,000

 

—

 

—

 

—

 

—

 

JPMorgan Chase Bank, N.A.

 

$

50,000,000

 

—

 

—

 

—

 

$

27,630,000

 

Bank of America, N.A.

 

$

50,000,000

 

—

 

—

 

—

 

$

27,630,000

 

Royal Bank of Canada

 

$

50,000,000

 

$

235,000,000.00

 

—

 

—

 

$

27,630,000

 

UBS AG, Stamford Branch

 

$

30,000,000

 

$

17,500,000.00

 

—

 

—

 

$

27,630,000

 

MUFG Union Bank, N.A.

 

$

25,000,000

 

—

 

—

 

—

 

$

27,630,000

 

Wells Fargo Principal Lending

 

$

10,000,000

 

—

 

—

 

—

 

—

 

Black Diamond CLO 2006-1 (Cayman) Ltd.

 

$

5,000,000

 

—

 

—

 

—

 

—

 

Black Diamond CLO 2012-1 Ltd.

 

$

5,000,000

 

—

 

—

 

—

 

—

 

Credit Agricole Corporate and Investment Bank

 

—

 

—

 

—

 

—

 

$

27,630,000

 

SunTrust Bank

 

—

 

—

 

—

 

—

 

$

27,630,000

 

BNP Paribas

 

—

 

—

 

—

 

—

 

$

27,630,000

 

Total

 

$

475,000,000.00

 

—

 

$

500,000,000.00

 

$

800,000,000.00

 

$

350,000,000.00

 

 

--------------------------------------------------------------------------------